NIX, Justice,
concurring.
I agree with the majority’s findings that under the test articulated in Commonwealth v. Riggins, 451 Pa. 519, 304 A.2d 473 (1973) appellant should have been rewarned prior to questioning by the police officer who was preparing to administer the polygraph examination. Because of the failure to give a fresh warning on this occasion the statement made in response to the questioning by the officer administering the polygraph examination should have been suppressed. Further, the subsequent statements which were reiterations of the inculpatory disclosures first made to the polygraph examiner should also have been excluded as the fruit of the illegal questioning by that officer.